Citation Nr: 1327156	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-45 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial evaluation for  left shoulder arthritis in excess of 10 percent prior to April 7, 2010, and of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a December 2007 decision, the Board noted that the Veteran was previously denied service connection for a back condition.  It observed that the RO had characterized a subsequent claim, then before the Board on appeal, as service connection for arthritis of the low back.  The Board noted that the RO had treated this claim as separate from the previously denied claim, and as such treatment afforded the broadest review to the Veteran, the Board would also consider the issue as separate from the previously denied claim.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

In February 2008 statements, the Veteran mentions disabilities of his right shoulder, neck, and head.  In a December 2009 VA Form 9, the Veteran mentioned disability of his hands.  It is unclear whether the Veteran seeks compensation for any disability of his right shoulder, neck, head, or hands.  The RO should contact him to determine whether he seeks disability compensation and take appropriate action upon receipt of his response.   

The issues of entitlement to service connection for a back disability and tinnitus, as well as higher initial evaluations for arthritis of the left shoulder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1965 rating decision, the RO denied service connection for a back condition.

2.  The evidence received since the January 1965 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.


CONCLUSION OF LAW

1.  The January 1965 rating decision is final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has determined that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for back disability; accordingly, no further discussion of the VCAA is necessary with respect to this claim. 

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, service connection for a back condition disability was denied in January 1965.  The RO specified that service connection was denied because there was no current evidence of a disability.  

At the time of the January 1965 rating decision, the evidence included service treatment records.  They indicate that the Veteran underwent spinal punctures in April and May 1959 while under observation for syncope.  On separation examination in June 1959 the Veteran's spine was normal.  

On VA examination in January 1965, no back disability was diagnosed.  

The evidence added to the record since the January 1965 rating decision includes the report of a May 2008 VA examination in which the examiner notes severe degenerative joint disease of the lumbar spine. 

Because the evidence added to the record since the January 1965 rating decision includes that showing a current back disability, the Board finds that new and material evidence has been received, and the claim may be reopened.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a back disability is granted.


REMAND

The Board notes that the issues currently before the Board stem from two separate appeals.  In an October 2009 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran indicated that he wanted a Board hearing at the local VA office; however, he apparently clarified his request in a concurrently mailed statement, indicating his desire for a hearing before a decision review officer (DRO) at the RO.  That DRO hearing was carried out in April 2010, and pertained only to the evaluation of the Veteran's left shoulder disability.  

The Veteran subsequently perfected his appeal regarding his petition to reopen the claim of entitlement to service connection for a back disability and for service connection for tinnitus.  In his December 2010 VA Form 9, the Veteran specified that he wanted a Board hearing at the local VA office.  Although a partially completed hearing options election form was also received, this form does not indicate the type or location of the hearing requested.  Thus, as the VA Form 9 indicates the Veteran's desire for a Board hearing at the RO, the appeal must be remanded to afford the Veteran the requested hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Travel Board hearing at the Hartford RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


